NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JAMES GILLEY,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-977
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Phillip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Strickland v.

State, 437 So. 2d 150 (Fla. 1983); Martinez v. State, 114 So. 3d 1119 (Fla. 2d DCA

2013); Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA 2010); Williams v. State, 836 So.
2d 1082 (Fla. 2d DCA 2003).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.